                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 BRIAN JAVONILLO,

                 Plaintiff,                                  CIVIL ACTION NO.: 4:18-cv-172

         v.

 UNDER ARMOUR RETAIL OF GEORGIA,
 LLC; UNDER ARMOUR RETAIL, INC.; and
 UNDER ARMOUR, INC.,

                 Defendants.



                                             ORDER

       Presently before the Court is a “Voluntary Dismissal with Prejudice,” which was signed

only by Plaintiff’s counsel (on April 19, 2019) but was filed (through the Court’s electronic filing

system) by counsel for the Defendants on April 22, 2019. (Doc. 14.) Given that Defendants had

filed an answer before the dismissal document was filed, voluntary dismissal by the Plaintiff

(without the need for an order from the Court) may only be accomplished by filing “a stipulation

of dismissal signed by all parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Otherwise,

“an action may be dismissed at the plaintiff’s request only by court order, on terms that the court

considers proper.” Id. at 41(a)(2).

       The Voluntary Dismissal does not meet the requirements of either aforementioned

provision. However, given the fact that it is signed by Plaintiff’s counsel and was filed by

Defendants’ counsel, and more than a month having passed since the document’s filing without

any party having voiced any sort of objection, the Court construes the filing as an unopposed

request by the Plaintiff for an order of dismissal with prejudice pursuant to Fed. R. Civ. P. 41(a)(2).
The Court notes that neither party has requested or presented a need for any particular terms for

the dismissal, and no counterclaims have been asserted.

       Therefore, the Court DISMISSES with prejudice all claims asserted against all parties in

this matter. The Court DIRECTS the Clerk of Court to TERMINATE all deadlines and to

CLOSE this case.

       SO ORDERED, this 30th day of May, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                               2
